DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species SEQ ID NO: 181 (Neo2/15) in the reply filed on July 13, 2021, is acknowledged. 
Claim 160 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Although Application No. 62/689,769 explicitly discloses polypeptides that meet the structural requirements of claims 139, 143, 150, and 154 and that bind to IL-2 receptor c (IL-2Rc) (e.g. p. 11, para. 3-4, pp. 12-13, bridging paragraph, pp. 14-16, pp. 16-17, bridging paragraph,  p. 12, para. 1), literal support is missing for the subgenera of polypeptides that bind to IL-4 receptor c heterodimer (IL-4Rc) or IL-13 receptor  subunit (IL-13R). Support for polypeptides that bind to IL-2Rc, which is literally included in the application, is insufficient for the reasons presented in the written description rejection below. In addition, Application No. 62/689,769 fails to disclose the claimed structural subgenus of claims 140-142, 144-149, and 155-157. In addition, Application No. 62/689,769 fails to disclose each of SEQ ID NOs: 11-94, 103-184, 190-243, and 245-247 recited in claim 151 and each of the limitations recited in claims 158 and 159. 
Although Application No. 62/768,733 explicitly discloses polypeptides that meet the structural and functional requirements of claims 139-146, 151, and 154-159, support for polypeptides that bind to IL-2Rc, IL-4Rc and IL-13R is insufficient for the reasons presented in the written description rejection below. In addition, Application No. 62/768,733 fails to disclose the claimed structural subgenus of claims 147-149. In addition, Application No. 62/768,733 fails to disclose each of SEQ ID NOs: 11-94, 103-184, 190-243, and 245-247 recited in claim 151.
Although Application Nos. 16/572,038 and PCT/US2019/038703 explicitly disclose polypeptides that meet the structural and functional requirements of claims 139-151 and 154-159, support for polypeptides that bind to IL-2Rc, IL-4Rc and IL-13R is insufficient for the reasons presented in the written description rejection below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 139-151 and 154-159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
Scope of the claims
Claim 139 is drawn to nucleic acids that encode polypeptides that bind to IL-2Rc, IL-4Rc or IL-13R comprising domains X1, X2, X3 and X4, wherein X1 is at least 25% identical to SEQ ID NO: 1, X2 is a helical peptide of at least eight amino acids in length, X3 is at least 25% identical to SEQ ID NO: 2, and X4 is at least 25% identical to SEQ ID NO: 3, and wherein X1, X2, X3 and X4 may be present in any order and may optionally be joined by linkers. Claim 154 requires X1-X2-X3-X4 configuration. Claims 155-157 narrow the polypeptides with respect to the linkers. Claims 158-159 encompass the polypeptides of claim 139 with additional fusion components. 
Claims 141, 142 and 147, depend from claim 139 and narrow the definition of specific positions in X1, X3, and X4.
Claim 143, which depends from claim 139, is drawn to polypeptides that bind to IL-2Rc, IL-4Rc or IL-13R comprising domains X1, X2, X3 and X4, wherein X1 is at least 25% identical to SEQ ID NO: 4, X2 is a helical peptide of at least eight amino acids in length, X3 is at least 25% identical to SEQ ID NO: 5, and X4 is at least 25% identical to SEQ ID NO: 6, and wherein X1, X2, X3 and X4 may be present in any order and may optionally be joined by linkers. Claims 144 and 148 depend from claim 143 narrows the definition of specific positions in X1, X3, and X4. Claim 150 depends from claim 143 and presents substitution options for every position in X1, X3, and X4. Claims 151 and 152 depend from claim 143 and limit X2.
Claim 145, which depends from claim 139, is drawn to polypeptides that bind to IL-2Rc, IL-4Rc or IL-13R comprising domains X1, X2, X3 and X4, wherein X1 is at least 25% identical to SEQ ID NO: 8, X2 is a helical peptide of at least eight amino acids in length, X3 is at least 25% identical to SEQ ID NO: 9, and X4 is at least 25% identical to SEQ ID NO: 10,  wherein X1, X2, X3 and X4 may be present in any order and may optionally be joined by linkers, and wherein specific positions in X1 and X3 are defined. Claims 146 and 149 depend from claim 145 and defines a specific position in X4.
c, IL-4Rc or IL-13R comprising a sequence that is at least 25% identical to SEQ ID NOs: 11-94, 103-184, 190-243, and 245-247.
The number of sequences that meet the structural limitations of even the narrowest claims are enormous. Only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim.  Therefore, the claim encompasses all of the sequences meeting the structural requirements that are also able to bind to IL-2Rc, IL-4Rc or IL-13R. Although with the aid of a computer it may be possible to determine the amino acid sequences of the proteins that meet the structural requirements of the claims, it is not readily apparent from the claims or the specification which of these sequences are also able to bind to IL-2Rc, IL-4Rc or IL-13R.
Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	The original specification presents characterization of Neoleukin-2/15 (SEQ ID NOs: 90 and 181) and Neoleukin-4 (SEQ ID NOs: 93 and 184) as well as the complete structure of SEQ ID NOs: 11-89, 91, 92, 94, 103-180, 182, 183, 190-243, and 245-247. Given the enormous breadth of the claims, one of ordinary skill in the art would not consider these polypeptides to be representative of the full scope of the claimed genus.
	 Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to 
i. Complete structure 
As stated above, the complete structure of SEQ ID NOs: 11-94, 103-184, 190-243, and 245-247 is disclosed.
	ii. Partial structure: 
The specification does not disclose a partial structure of a protein that meets the functional requirements of the genus.  Although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the protein is able to bind to IL-2Rc, IL-4Rc or IL-13R.  Unless all sequences meeting the structural requirements of the claims are able to bind to IL-2Rc, IL-4Rc or IL-13R, this description alone does not constitute a partial structure for the genus.  
	iii. Physical and/or chemical properties: 
The specification provides extensive characterization of Neoleukin-2/15, an IL-2/IL-15 mimetic that binds to IL-2Rc, including the X-ray crystal structure of the mimetic in complex with the receptor. The specification also presents the reengineering of Neoleukin-2/15 to an interleukin-4 mimetic that binds to IL-4Rc and IL-13RNeoleukin-2/15 was modified to bind to the IL-4 receptor and not to the IL-2 receptor by aligning the Neoleukin-2/15 model into the structure of human IL-4 bound to its IL-4 receptor, and mutating 14 residues in Neoleukin-2/15 to match the amino acids of IL-4 at those structural positions that mediate interactions between IL-4 and IL4R (Figure 7). Binding was further optimized by directed evolution using random mutagenesis and screening for high binding affinity variants. The resulting mimetic, Neoleukin-4, has 16 mutations relative to Neoleukin-2/15, including 13 of the 14 grafted IL-4 residues and two additional substitutions (see specification, p. 71).
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification states (p. 71, lines 22-24): “neoleukin-2/15 is robust enough to act as a modular scaffold where significant rational sequence changes can be introduced to modify its function or physical properties in a highly predictable way.” Neoleukin-2/15 and Neoleukin-4 are each 100 amino acids in length and differ at 16 positions, which yields 84% identity. The variation between these proteins occurs at the binding interface between the protein and its receptor. It is not clear how the positions at the binding interface can be further modified (e.g. to residues other than the corresponding positions in IL-4) without disrupting the ability of the polypeptide to bind to IL-2Rc, IL-4Rc or IL-13R Furthermore, the specification fails to establish how to predictably change up to 75% of the residues consistent with the claimed genus of at least 25% identity while maintaining binding to IL-2Rc, IL-4Rc or IL-13R
Conclusion
Each of the factors have been considered with respect to the scope of the genus throughout the analysis above.  There is a high level of unpredictability and complexity associated with modifying the sequence of polypeptides to impart binding functionality.  For these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  
In conclusion, only claims 152 and 153 satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejection for Improper Markush Grouping
Claims 139-151 and 154-159 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the claimed nucleic acids lack a common amino acid core and a common function that flows from that core. The structural limitations for the claims are so broad that a single common core cannot be identified, let alone completely searched. Furthermore, the nucleic acids encode polypeptides that bind to IL-2Rc, IL-4Rc or IL-13R and therefore also lack a common function. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 139-151, 154, 158, and 159 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2020/106708 A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
WO 2020/106708 A1 teaches the polypeptides Neoleukin-2/15, which is identical to instant SEQ ID NO: 90 and 181, and Neoleukin-4, which is identical to instant SEQ ID NOs: 93 and 184 (p. 49). WO 2020/106708 A1 teaches nucleic acids encoding these polypeptides (p. 4, lines 23-28, Figure 12A-12C, Figure 14A-14C, p. 62, line 22 - p. 63, line 22, p. 77, lines 15-18), which read on instant claims 139-151, and 154.
	With respect to claim 158, WO 2020/106708 A1 teaches that the polypeptides may be translationally fused to a targeting domain that binds a cell surface receptor (pp. 58-59).
.

Claims 139-151 and 154 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 111040981A.
CN 111040981A teaches SEQ ID NO: 1, which is a nucleic acid that encodes a polypeptide that is identical to instant SEQ ID NO: 181, satisfying instant claims 139-151, and 154.
	
Allowable Subject Matter
Claims 152 and 153 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654